Citation Nr: 1138284	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  05-27 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to service connection for lymphoma, to include as secondary to anemia.

3.  Entitlement to service connection for residuals of a splenectomy, to include as secondary to anemia.

4.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected right biceps tendonitis.

5.  Entitlement to a right knee disability, to include as secondary to service-connected left knee disability.

6.  Entitlement to service connection for carpal tunnel syndrome of the left wrist, to include as secondary to service-connected 
carpal tunnel syndrome of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1948 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2004 rating decision of the Department of Veterans Affairs (VA) Special Processing Unit at the Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO, in pertinent part, denied service connection for anemia, lymphoma, a splenectomy, a left shoulder disability, a right knee disability, and carpal tunnel syndrome of the left wrist.

In May 2008, the Veteran testified during a hearing at the RO before a Veterans Law Judge (VLJ); a transcript of that hearing is of record.  In October 2008, the Board remanded the claims to the RO, via the Appeals Management Center (AMC), for additional development.

In September 2010 correspondence, because the VLJ who had conducted the May 2008 hearing was no longer employed at the Board, the Veteran elected to testify at another hearing before a VLJ who would decide his appeal.  See 38 C.F.R. § 20.707 (2010).  Later that month, the Board remanded the claims to the RO so that the Veteran could be scheduled for a Board hearing at the RO.  In June 2011, the Veteran testified during a hearing before the undersigned VLJ; a transcript of that hearing is of record.  During the hearing, a 30-day extension was granted for the Veteran to submit additional evidence; however, no additional evidence has been received.

The Board points out that the Veteran also appealed claims for service connection for migraine headaches and for residuals of Valley Fever.  During the May 2008 Board hearing, he withdrew his appeal of these issues.  In September 2010, the Board dismissed the appeal of these issues.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the June 2011 Board hearing, the Veteran testified that he was first diagnosed with anemia during service in 1961 and that he had to take iron pills throughout service.  He asserted that he was later diagnosed with lymphoma and had to undergo a splenectomy.  He testified that he was told by his treating physician that his lymphoma was secondary to his chronic anemia.  He also asserted that his left shoulder disability, right knee disability, and carpal tunnel syndrome of the left wrist are secondary to service-connected disabilities.  Specifically, he argues that his service-connected right biceps tendonitis, left knee disability, and carpal tunnel of right wrist cause him to overcompensate with the opposite extremity.  He also argued that his carpal tunnel syndrome is the result of repetitive movement during service while using an adding machine as a management analyst.

In the October 2008 remand, the Board directed the RO/AMC to schedule the Veteran for VA examinations for the purposes of determining the likely etiology of the Veteran's anemia, left shoulder disability, right knee disability, and left wrist carpal tunnel syndrome.  If it was determined that the Veteran's current anemia was related to his period of active service, the RO/AMC was directed to schedule the Veteran for VA examinations for the purposes of determining the likely etiology of his lymphoma and splenectomy.

The RO initially requested VA examinations in January 2010.  A note in the file reflects that the claims file was sent to the Seattle VA Medical Center (VAMC) and it was noted that the Veteran was having back surgery the first week of March 2010.  The claims file was apparently returned to the AMC and the AMC sent a letter to the Veteran dated in March 2010, which notified the Veteran that his Compensation and Pension examinations had been cancelled because of the back surgery in March.  He was asked to notify VA when he might be able to appear for his examinations.  There was no response to this letter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).

In this case, the Board finds that another attempt should be made to schedule the Veteran for the VA examinations requested in the Board's October 2008 remand.  In this regard, the Board points out that it does not appear that the Veteran himself cancelled the VA examinations nor does it appear that adequate measures were taken to reschedule the VA examinations.  While a letter was sent to him in March 2010 asking him to notify VA when he was appear to the examinations, there was no follow up telephone call or letter sent to the Veteran.  The Veteran appeared at the June 2011 Board hearing and presumably is therefore well enough to report for the requested VA examinations.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran must be afforded a VA medical examination for the purpose of determining the likely etiology of the Veteran's:  (1) left shoulder disability, to include whether such disability is likely causally related to his service-connected right upper extremity biceps tendonitis; (2) right knee disability, to include whether such disability is likely causally related to his service-connected left knee disability; (3) left wrist carpal tunnel syndrome, to include whether such disability is like causally related to his service-connected right wrist carpal tunnel syndrome; and (4) anemia.  The examiner should review relevant portions of the claims file and indicate as such in the examination report. 

Following a review of the relevant medical evidence in the claims file, obtaining a history from the Veteran, the physical examination and any tests that are deemed necessary, the clinician is requested to answer the following questions: 

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current left shoulder disability is causally related to his active service or any incident thereof? 

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current left shoulder disability was caused or aggravated by a service -connected disability, to include his right biceps tendonitis? 

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current right knee disability is causally related to his active service or any incident thereof? 

(d) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current right knee disability was caused or aggravated by a service-connected disability, to include his left knee disability? 

(e) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current left wrist carpal tunnel syndrome is causally related to his active service or any incident thereof? 

(f) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current left wrist carpal tunnel syndrome was caused or aggravated by a service-connected disability, to include his right wrist carpal tunnel syndrome?  

(e) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current anemia is causally related to his active service or any incident thereof? 

The clinician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim. 

Additionally, the Board advises that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms. 

If the Veteran's left shoulder, right knee, or left wrist disabilities were aggravated by his service-connected biceps tendonitis, left knee disability, or right wrist carpal tunnel syndrome, respectively, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disease or injury before the onset of aggravation. 

The examiner is also requested to provide a rationale for any opinion expressed.  The clinician is advised that if a conclusion cannot be reached without resort to speculation, s/he should so indicate in the examination reports. 

2.  If and only if, it is determined that the Veteran's current anemia is as likely as not related to his period of active service or any incident thereof, the AMC/RO must provide the Veteran a VA examination for the purposes of determining whether his diagnosed lymphoma and splenectomy are likely causally related to the anemia. 

The examiner should review relevant portions of the claims file and indicate as such in the examination report. 

Following a review of the relevant medical evidence in the claims file, obtaining a history from the Veteran, the physical examination any tests that are deemed necessary, the clinician is requested to answer the following questions: 

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's lymphoma was caused or aggravated by his anemia? 

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's splenectomy was caused or aggravated by his anemia? 

The clinician is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim. 

Additionally, the Board advises that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms. 

If the Veteran's lymphoma and splenectomy were aggravated by his anemia, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disease or injury before the onset of aggravation. 

The examiner is also requested to provide a rationale for any opinion expressed.  The clinician is advised that if a conclusion cannot be reached without resort to speculation, s/he should so indicate in the examination reports. 

3.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



